DETAILED ACTION
The Amendment filed on April 06th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Jeremy G. Mereness on July 25th, 2022. During the telephone conference, Mr. Mereness has agreed and authorized the Examiner to amend claims 16, 25 & 30 and to cancel claims 21 & 28.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2018-6093, the signed copy having been filed on December 17th, 2018.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 16, 25 & 30 and canceling claims 21 & 28 as following:
Claim 16: (Currently Amended) A method that is performed by a routing device in communication with a communication network, comprising:
receiving, via the network, a message for requesting access to a requested network service, the message comprising a data structure that includes a user identifier of a user requesting access to the requested network service and an indication of an authentication server, the indication of the authentication server expressing one of: 
(i) the authentication server is a public authentication server configured to implement authentication for users not requesting access to a network service provided by a private entity, 
(ii) the authentication server is a private authentication server configured to implement authentication for the user identifier requesting access to the network service provided by the private entity[[,]]; 
generating and transmitting an authentication request comprising at least the user identifier derived from the data structure to the authentication server derived from the indication of the authentication server, for authenticating the user to access the requested network service; and
receiving, in response to the generating and transmitting of the authentication request, a confirmation that the user identifier is valid, and adding the user represented with the user identifier to a routing table for allowing the user to access the requested network service.

Claim 21: (Canceled)

Claim 25: (Currently Amended) A routing device, comprising: 
at least one processor; and
at least one memory including computer program code stored therein, the routing device configured to be in communication with a communication network, and the computer program code stored in the memory configured to, upon execution by the at least one processor, causing the routing device to perform operations of:  
receiving, via the network, a message for requesting access to a requested network service, comprising a data structure that includes a user identifier of a user requesting access to the requested network service and an indication of an authentication server, the indication of the authentication server expressing one of: (i) the authentication server is a public authentication server configured to implement authentication for users not requesting access to a network service provided by a private entity, (ii) the authentication server is a private authentication server configured to implement authentication for the user identifier requesting access to the network service provided by the private entity[[,]]; 
generating and transmitting an authentication request comprising at least the user identifier derived from the data structure to the authentication server derived from the indication of the authentication server, for authenticating the user to access the requested network service; and
receiving, in response to the generating and transmitting of the authentication request, a confirmation that the user identifier is valid, and adding the user represented with the user identifier to a routing table for allowing the user to access the requested network service.

Claim 28: (Canceled)

Claim 30: (Currently Amended) A non-transitory computer-readable medium on which is stored a computer program which, when executed by a processor of a routing device, causes a configured for communication with a communication network to perform the operations of:
receiving, via the network, a message for requesting access to a requested network service, the message comprising a data structure that includes a user identifier of a user requesting access to the requested network service and an indication of an authentication server, the indication of the authentication server expressing one of: 
(i) the authentication server is a public authentication server configured to implement authentication for users not requesting access to a network service provided by a private entity, 
(ii) the authentication server is a private authentication server configured to implement authentication for the user identifier requesting access to the network service provided by the private entity; 
generating and transmitting an authentication request comprising at least the user identifier derived from the data structure to the authentication server derived from the indication of the authentication server, for authenticating the user to access the requested network service; and
receiving, in response to the generating and transmitting of the authentication request, a confirmation that the user identifier is valid, and adding the user represented with the user identifier to a routing table for allowing the user to access the requested network service.

Examiner’s Statement of reason for Allowance
Claims 1-15, 18-19, 21, 26, 28, 31-33 and 35 were canceled. Claims 16-17, 20, 22-25, 27, 29-30 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a method, a routing device and a computer program product for utilizing a network service. The closest prior arts, as previously recited, Spencer (U.S. Pub. Number 2019/0253409) and Xie (U.S. Pub. Number 2019/0013968) are also generally direct to various aspects for improvements in and relating to network communications and access control. However, none of Spencer and Xiu teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 16, 25 and 30. For example, none of the cited prior arts teaches or suggests the elements of “receiving, via the network, a message for requesting access to a requested network service, the message comprising a data structure that includes a user identifier of a user requesting access to the requested network service and an indication of an authentication server, the indication of the authentication server expressing one of: (i) the authentication server is a public authentication server configured to implement authentication for users not requesting access to a network service provided by a private entity, (ii) the authentication server is a private authentication server configured to implement authentication for the user identifier requesting access to the network service provided by the private entity; generating and transmitting an authentication request comprising at least the user identifier derived from the data structure to the authentication server derived from the indication of the authentication server, for authenticating the user to access the requested network service; and receiving, in response to the generating and transmitting of the authentication request, a confirmation that the user identifier is valid, and adding the user represented with the user identifier to a routing table for allowing the user to access the requested network service.” Therefore, the claims are allowable over the cited prior arts.
Claims 17, 20, 22-24, 27, 29 & 34 are allowed because of their dependence from independent claims 16, 25 & 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436